       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 1 of 24



 1 LEXINGTON LAW GROUP
   Mark N. Todzo (State Bar No. 168389)
 2 Lucas Williams (State Bar No. 264518)
   503 Divisadero Street
 3 San Francisco, CA 94117
   Telephone: (415) 913-7800
 4 Facsimile: (415) 759-4112
   mtodzo@lexlawgroup.com
 5 lwilliams@lexlawgroup.com

 6 Attorneys for Plaintiff
   DUSTIN MAGILL
 7

 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11

12 DUSTIN MAGILL, on behalf of himself and all     Case No. 3:19-cv-00450-JCS
   others similarly situated,
13                                                 FIRST AMENDED CLASS ACTION
                              Plaintiff,           COMPLAINT
14
           vs.                                     DEMAND FOR JURY TRIAL
15

16 L’OREAL USA, INC.; BAUSCH HEALTH
   COMPANIES INC.; and DOES 1-20,
17

18                               Defendants.

19

20

21

22

23

24

25

26

27

28


                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 2 of 24



 1          Plaintiff Dustin Magill (“Plaintiff”), on behalf of Himself and those similarly situated,

 2 based on information and belief and investigation of counsel, except for information based on

 3 personal knowledge, hereby alleges:

 4                                           INTRODUCTION

 5          1.     A substantial portion of the population of the United States suffers from eczema.

 6 Approximately 31.6 million Americans exhibit symptoms of eczema, and at least 17.8 million

 7 individuals experience moderate to severe eczema. This creates a high demand for products that

 8 promise to treat or mitigate eczema and the uncomfortable itching, dryness, skin sensitivity, and

 9 rashes caused by this disease.

10          2.     Defendants L’Oreal, USA, Inc., Bausch Health Companies Inc. (formerly known as

11 Valeant Pharmaceuticals), and others unknown to Plaintiff at this time (collectively,

12 “Defendants”), advertise, market, label, sell, and represent their skin care products as drugs that

13 treat or mitigate eczema and its symptoms. In particular, Defendants sell products under the brand

14 name “CeraVe®.” This lawsuit concerns four of Defendants’ CeraVe® products: Eczema

15 Soothing Body Wash, Eczema Body Wash, Eczema Soothing Creamy Oil, and Eczema Creamy

16 Oil (collectively, the “Products”). These products all prominently feature on the front label the

17 word “Eczema” and other representations that indicate that the products are drugs that will treat or

18 mitigate eczema and its symptoms. Unfortunately for consumers, the Products do not meet any of

19 the requirements for being sold as eczema drugs under California law.

20          3.     California law defines “drugs” as products that are intended to: (1) treat or mitigate

21 a disease; or (2) affect the structure or function of the body. See Cal. Health & Safety Code §

22 109925(a)(2) & (3); see also 21 U.S.C. § 321(g)(1)(B) and § 321(g)(1)(C). Whether a product

23 qualifies as a drug depends on its intended use as defined by the claims made on or about such

24 product. A product that uses the name of a specific disease in its name is a drug because it

25 “suggest[s] treatment or prevention of [the] disease.” 65 Fed. Reg. 1000 (January 6, 2000); 21

26 C.F.R. § 101.93(g)(2)(iv)(A).

27          4.     Under California law, it is unlawful to sell any over-the-counter (“OTC”) drug in

28 California unless it: (1) has received premarket approval by the United States Food & Drug

                                               -1-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 3 of 24



 1 Administration (“FDA”) pursuant to a New Drug Application (“NDA”) process; or (2) conforms

 2 to an approved FDA “monograph” for the particular drug category. Cal. Health & Safety Code §§

 3 110110 & 110111; accord 21 U.S.C. § 355. Although there is a monograph for products that

 4 claim to treat or mitigate eczema, the Products fail to meet the monograph’s requirements. Nor

 5 have the Products been subject to an NDA. California law additionally prohibits the sale of any

 6 drug in California that is misbranded or falsely advertised. Cal. Health & Safety Code §§ 110390

 7 & 111330.

 8          5.     Here, Defendants include the name of the disease, eczema, in the Products’ names

 9 (e.g., “Eczema Creamy Oil” and “Eczema Body Wash”), thereby suggesting that the Products will

10 treat eczema. The Products’ labels and advertising materials also represent that the Products treat

11 or mitigate eczema and affect the structure and function of “eczema-prone” skin. However, the

12 Products have not been subject to an NDA process. Nor do they comply with the monograph for

13 eczema drugs as none of the Products contain colloidal oatmeal as an ingredient. Thus, the

14 Products are unlawfully sold as drugs in California, and are misbranded and falsely advertised.

15          6.     Defendants’ conduct is likely to deceive members of the public. The Legislature’s

16 decision to prohibit a particular misleading advertising practice is evidence that the Legislature has

17 deemed that the practice constitutes a material misrepresentation. California law prohibits the

18 practice of misrepresenting products as drugs that treat or mitigate diseases. Accordingly,

19 Defendants’ violations of California law are per se material misrepresentations. Moreover,

20 Defendants’ drug claims are likely to deceive and did deceive Plaintiff that the Products are drugs

21 that are effective for the treatment of eczema when, in fact, the Products are no more effective at

22 treating eczema than other similar and less expensive products that do not make such claims.

23          7.     Defendants’ conduct of advertising, marketing, selling, labeling, and representing

24 that the Products are drugs that treat or mitigate eczema and its symptoms, when, in fact, the

25 Products cannot lawfully be sold as drugs and are not approved by FDA for treating or mitigating

26 eczema, constitutes unlawful, unfair, and deceptive conduct. As such, Defendants’ conduct

27 violates the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (the

28 “UCL”), the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.

                                              -2-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 4 of 24



 1 (hereinafter the “CLRA”), the California False Advertising Law, Cal. Bus. & Prof. Code § 17500,

 2 et seq. (hereinafter the “FAL”), California’s common law prohibition of unjust enrichment, and

 3 California’s Express Warranty Law, Cal. Comm. Code § 2313. Accordingly, Plaintiff and

 4 members of the Class seek an order enjoining Defendants’ acts of unfair competition.

 5          8.     Plaintiff believed Defendants’ representations that the Products are drugs that

 6 would that would treat or mitigate eczema and its symptoms. Plaintiff paid a significant premium

 7 for the Products based on the Products’ representations regarding the treatment of eczema.

 8 Indeed, Defendant sells the Products at a significant premium over other similar products it sells

 9 with nearly identical ingredients that do not claim to cure or mitigate the symptoms of eczema.

10 Thus, Plaintiff seeks damages under the CLRA based on the premium paid by Plaintiff and the

11 Class and restitution of Defendants’ ill-gotten gains resulting from their unlawful, deceptive, and

12 unfair representations under the UCL.

13                                              PARTIES

14          9.     Plaintiff Dustin Magill is a resident of Burlingame, California. On April 17, 2018,

15 Plaintiff purchased Defendants’ Eczema Soothing Body Wash at a CVS drugstore in Burlingame.

16 The front label of the Product, which Plaintiff reviewed prior to purchase, prominently displays

17 the words “Eczema Soothing.” At the time of purchase, Plaintiff reasonably believed based on the

18 front label that the Product would treat or mitigate eczema and its symptoms. Plaintiff also

19 reasonably believed that the Product was being lawfully sold for eczema treatment or mitigation.

20 The Product was completely ineffective at treating or mitigating Plaintiff’s eczema. Had Plaintiff

21 known that the Products do not contain any ingredient that has been approved by FDA for treating

22 or mitigating eczema, and that the Products could not lawfully be sold as eczema drugs, Plaintiff

23 would not have paid more for the Products than the cost of other skin care products that do not

24 claim to treat or mitigate eczema.

25          10.    Defendant L’Oreal USA, Inc. is the United States affiliate of France-based L’Oreal

26 Group. L’Oreal USA, Inc. maintains its headquarters in New York, New York. L’Oreal

27 advertises, markets, distributes, and sells the Products in California. Defendant L’Oreal USA, Inc.

28 purchased the CeraVe® brand from Valeant Pharmaceuticals in January 2017.

                                              -3-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 5 of 24



 1          11.     Defendant Bausch Health Companies Inc. is the successor to Valeant

 2 Pharmaceuticals, which sold and marketed the Products up through January 2017. Defendant

 3 Bausch Health Companies Inc. maintains its headquarters in Bridgewater, New Jersey.

 4          12.     DOES 1 through 20 are persons or entities whose true names and capacities are

 5 presently unknown to Plaintiff, and who therefore are sued by such fictitious names. Plaintiff is

 6 informed and believes, and on that basis alleges, that each of the fictitiously named defendants

 7 perpetrated some or all of the wrongful acts alleged herein and are responsible in some manner for

 8 the matters alleged herein. Plaintiff will amend this complaint to state the true names and

 9 capacities of such fictitiously named Defendants when ascertained.

10          13.     Defendant L’Oreal USA, Inc., Bausch Health Companies Inc., and DOES 1-20 are

11 collectively referred to herein as “Defendants.”

12                                    JURISDICTION AND VENUE

13          14.     This Court has original jurisdiction over the claims asserted herein individually and

14 on behalf of the class pursuant to 28 U.S.C. § 1332, as amended in February 2005 by the Class

15 Action Fairness Act. Subject matter jurisdiction is proper because: (1) the amount in controversy

16 in this class action exceeds five million dollars, exclusive of interest and costs; and (2) a

17 substantial number of the members of the proposed class are citizens of a state different from that

18 of Defendants.

19          15.     This Court has jurisdiction over Defendants because they are each a corporation

20 that has sufficient minimum contacts in California or otherwise intentionally avail themselves of

21 the California market either through the distribution, sale or marketing of the Products in the State

22 of California so as to render the exercise of jurisdiction over it by the California courts consistent

23 with traditional notions of fair play and substantial justice.

24          16.     Venue is proper pursuant to 28 U.S.C. § 1391(a) because Defendants are residents

25 of this District, and 28 U.S.C. § 1391(c) because a substantial part of the events or omissions

26 giving rise to the claim occurred in this District.

27          17.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3-5(b)): This action arises in

28 San Francisco County because a substantial part of the events which give rise to the claims

                                               -4-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 6 of 24



 1 asserted herein occurred in San Francisco County.

 2                                      BACKGROUND FACTS

 3         18.     Seeking to profit on the extremely irritating symptoms suffered by the millions of

 4 people with eczema, Defendants market the Products as drugs that will treat or mitigate eczema

 5 and its symptoms.

 6         19.     Defendants prominently display the word “Eczema” in the largest bold print on the

 7 principal display panels (“PDP”) of the Products together with representations that the Products

 8 are “Eczema Soothing,” will “calm” “eczema prone skin,” or other similar representations

 9 designed to proclaim that the Products will treat or mitigate eczema and its symptoms. By using

10 these representations on the packaging, Defendants are representing to consumers that the

11 Products will treat or mitigate eczema and that the Products are superior to other products on the

12 market that do not make such claims. The Products are thus unlawfully and deceptively marketed

13 as drugs that will treat or mitigate eczema and its symptoms, when the Products in fact do not

14 contain any ingredient that has been approved by FDA for treating or mitigating eczema.

15         20.     The Products are not drugs approved for the treatment or mitigation of eczema. To

16 the extent the Products provide any relief for eczema, they are no more effective at doing so than

17 comparable and less expensive products that, like the Products, contain no ingredients that are

18 approved by FDA for eczema treatment, but, unlike the Products, make no such labeling or

19 advertising claims.

20         21.     California’s Sherman Food, Drug, and Cosmetic Law (the “Sherman Law”) has

21 adopted federal nonprescription drug regulations as California’s non-prescription drug regulations.

22 Cal. Health & Safety Code § 110111. The Sherman Law makes it unlawful to sell any drug in

23 California that is misbranded or falsely advertised. Cal. Health & Safety Code §§ 110390 &

24 111330. A drug is misbranded and falsely advertised when its labeling or advertising is “false or

25 misleading in any particular.” Id.

26         22.     A manufacturer seeking premarket approval of a new OTC drug must submit a

27 detailed new drug application (“NDA”), which must include, among other things, clinical studies

28 demonstrating the drug’s safety and effectiveness. 21 U.S.C. § 355(d). An OTC drug that is not

                                              -5-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 7 of 24



 1 the subject of a NDA is not generally recognized as safe and effective and is misbranded and

 2 falsely advertised unless it meets each of the conditions contained in FDA’s OTC drug regulations

 3 and each of the conditions in an applicable monograph. See 21 C.F.R. § 330.1; Cal. Health &

 4 Safety Code § 111550.

 5          23.    FDA has issued a monograph for OTC eczema drug products. See 21 C.F.R. Pt.

 6 347. Through this monograph, FDA has determined that the only products for OTC drug use that

 7 can include claims regarding the treatment or mitigation of eczema and its symptoms are those

 8 containing colloidal oatmeal in specified minimum percentages as an active ingredient. 21 C.F.R.

 9 §§ 347.10(f), 347.50(b)(4). Thus, under California and federal law, a product that does not

10 include colloidal oatmeal as an active ingredient, and that is labeled with a claim regarding the

11 treatment or mitigation of eczema, is not recognized as safe and effective for its intended use and

12 is misbranded and falsely advertised. 21 C.F.R. § 330.1; see Cal. Health & Safety Code § 111550.

13          24.    None of the Products have received FDA approval via NDAs.

14          25.    None of the Products meet the conditions in FDA’s monograph for OTC eczema

15 drugs. Specifically, none of the Products contain colloidal oatmeal. Nor do any of the Products

16 contain any other ingredients that are approved by FDA for OTC human use as treating or

17 mitigating eczema and its symptoms.

18          26.    “Drugs” are defined as products that are intended to: (1) treat or mitigate a disease;

19 or (2) affect the structure or function of the body. Cal. Health & Safety Code § 109925(a)(2) &

20 (3); 21 U.S.C. § 321(g)(1)(B) & (C). Whether a product qualifies as a drug depends on its

21 intended use as defined by the claims made on or about such product. Cosmetics are also defined

22 and regulated based on the claims made on such products. See Cal. Health & Safety Code §

23 109900. Moreover, marketing and labeling claims regarding a product can render the product both

24 a drug and a cosmetic. See FDA Guidance, Is It a Cosmetic, a Drug, or Both? (Or Is It Soap?). 1

25 Such products must comply with the laws and regulations for both drugs and cosmetics. Id.

26
        1
         Available at:
27 https://www.fda.gov/Cosmetics/GuidanceRegulation/LawsRegulations/ucm074201.htm (last
   visited January 25, 2019).
28

                                              -6-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 8 of 24



 1           27.     Identifying a specific disease on the PDP of a consumer product constitutes a claim

 2 that such product is a cure or treatment for that disease. 21 C.F.R. § 101.93(g)(2)(iv)(A); 65 Fed.

 3 Reg. 1000 (January 6, 2000). This makes sense given that including the name of a disease in the

 4 product name suggests that the product is a cure. Defendants’ prominently place the word eczema

 5 on the PDP of each Product. Defendants’ eczema-related claims cause the Products to be drugs

 6 because Defendants state and imply that the Products are intended for use in the cure, mitigation,

 7 treatment, or prevention of disease, and are intended to affect the structure or function of the

 8 human body, such as skin. The Products are also drugs because consumers will perceive

 9 Defendants’ eczema-related claims as an indication that the Products will treat or mitigate

10 consumers’ eczema. Thus, Defendants’ use of the word “Eczema” on the PDP for the Products

11 constitutes a representation that the Products will treat or mitigate eczema.

12           28.     The term, “mitigation” is generally defined as “lessening the force or intensity of

13 something unpleasant . . .,” “making a condition . . . less severe,” or “the process of becoming

14 milder, gentler, or less severe.” 2 By stating that the Products are “Eczema Soothing,” and will

15 “calm . . . eczema prone skin,” Defendants are communicating to consumers that the Products will

16 mitigate their eczema.

17           29.     Defendants sell other products that, like the Products, identify a specific disease on

18 the PDP. These products, such as the CeraVe® Psoriasis Cleanser and CeraVe® Psoriasis

19 Moisturizing Cream, contain the active ingredient approved for the treatment of the disease

20 identified, psoriasis, and are thus properly sold as drugs under the Sherman Law.

21           30.     Defendants know that use of the word “Eczema” on the front label of the Products

22 misleads consumers into believing the Products will treat or mitigate eczema. Indeed, as

23 evidenced by Defendants’ psoriasis products, Defendants know and intend that consumers will

24 believe that a product that specifies a disease in the product name is a treatment and cure for that

25 disease.

26           31.     Defendants’ ongoing practice of advertising, marketing, labeling, selling, and

27 representing that the Products are drugs for the treatment or mitigation of eczema and its

28      2
            Available at: https://www.dictionary.com (last visited January 25, 2019).
                                                -7-
                    FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 9 of 24



 1 symptoms, when in fact they are not, is likely to deceive ordinary consumers of the Products and

 2 has in fact deceived Plaintiff. The eczema-related claims made by Defendants are uniform,

 3 consistent, and material on all of the Products.

 4          32.    Plaintiff reasonably understood the labeling of the Products to mean that the

 5 Products are lawfully sold as drugs that will treat or mitigate eczema and its symptoms. In

 6 reliance on Defendants’ claims, Plaintiff paid a significant premium for the Products in

 7 comparison to similar skin care products that do not make eczema treatment claims. The Products

 8 were wholly ineffective for Plaintiff’s eczema.

 9          33.    Indeed, Defendants sell other Products with almost identical ingredients including

10 all of the ingredients Defendants claim have palliative effects on the skin. These products do not,

11 however, claim to treat or mitigate eczema. Defendants charge substantially more for their

12 Products that make eczema claims.

13          34.    Plaintiff and members of the Class have suffered injury in fact and have lost money

14 or property because they paid a significant premium for the Products as a direct result of

15 Defendants’ unlawful, false, misleading, deceptive, and unfair representations that the Products

16 would treat or mitigate eczema and its symptoms.

17          35.    Plaintiff continues to desire to purchase products for the treatment or mitigation of

18 his eczema and its symptoms. Plaintiff would like to buy products manufactured by Defendants in

19 the future, but is unable to determine with confidence, based on the labeling and other marketing

20 materials, whether the Products are drug products that are approved for eczema treatment or

21 mitigation.

22          36.    Defendants know that there is a high demand for relief from eczema. Defendants’

23 scheme to exploit consumer demand for eczema relief by falsely advertising the Products as

24 treating or mitigating eczema has been extraordinarily successful. Defendants have profited

25 enormously from their unlawful, false, and misleading representations that the Products are drugs

26 that treat or mitigate eczema and its symptoms. The purpose of this lawsuit is to put an end to

27 Defendants’ unlawful and deceptive marketing of the Products. This action also seeks to recover

28

                                              -8-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 10 of 24



 1 the significant premium paid by Plaintiff and the Class for the Products as well as the

 2 disgorgement of Defendants’ profits obtained through sale of illegal Products.

 3          37.     Plaintiff has engaged in good-faith efforts to resolve the claims alleged herein prior

 4 to filing this complaint. On November 15, 2018, Plaintiff served Defendant L’Oreal, USA, Inc.

 5 (“L’Oreal”) with a demand letter informing it of Plaintiff’s claims and that, unless L’Oreal took

 6 remedial action within 30-days of the date of the notice, Plaintiff would file a lawsuit and seek

 7 damages pursuant to Cal. Civil Code § 1782. L’Oreal did not agree to undertake the actions

 8 demanded in the letter.

 9          38.     On January 11, 2019, Plaintiff served a similar letter pursuant to Cal. Civil Code §

10 1782 on Defendant Bausch Health Companies Inc. (“Bausch”). Bausch did not agree to undertake

11 the actions demanded in the letter.

12                                        CLASS ALLEGATIONS

13          39.     Plaintiff brings this suit individually and as a class action pursuant to Federal Rule

14 of Civil Procedure Rule 23, on behalf of Himself and the following Class of similarly situated

15 individuals:
                    All persons who purchased the Products in California during the
16                  applicable statute of limitations period (the “Class”). Specifically
17                  excluded from the Class are Defendants; the officers, directors or
                    employees of Defendants; any entity in which Defendants have a
18                  controlling interest; and any affiliate, legal representative, heir or
                    assign of Defendants. Also excluded are any judicial officer
19                  presiding over this action and the members of his/her immediate
                    family and judicial staff, and any juror assigned to this action.
20
            40.     Plaintiff is unable to state the precise number of potential members of the proposed
21
     Class because that information is in the possession of Defendants. The exact size of the proposed
22
     Class and the identity of its members will be readily ascertainable from the business records of
23
     Defendants and Defendants’ retailers as well as Class members’ own records and evidence.
24
     Nevertheless, the number of Class members who purchased Defendants’ Products during the
25
     statutory period is so numerous that joinder would be impracticable for purposes of Rule 23(a)(1).
26
     CeraVe® is a popular brand and the Products are sold throughout California. Thus, joinder of
27
     such persons in a single action or bringing all members of the Class before the Court is
28

                                               -9-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 11 of 24



 1 impracticable. The disposition of the claims of the members of the Class in this class action will

 2 substantially benefit both the parties and the Court.

 3          41.       There is a community of interest among the members of the proposed Class in that

 4 there are questions of law and fact common to the proposed Class for purposes of Rule 23(a)(2),

 5 including whether Defendants labels, advertisements, and packaging include uniform

 6 misrepresentations that misled Plaintiff and the other members of the Class to believe the Products

 7 are drugs approved to treat or mitigate eczema and its symptoms when they are not. Proof of a

 8 common set of facts will establish the liability of Defendants and the right of each member of the

 9 Class to relief.

10          42.       Plaintiff asserts claims that are typical of the claims of the entire Class for purposes

11 of Rule 23(a)(3). Plaintiff and all members of the Class have been subjected to the same wrongful

12 conduct because they have purchased the Products that are labeled and advertised as drugs

13 approved for the treatment or mitigation of eczema and its symptoms when, in fact, they are not.

14          43.       Plaintiff will fairly and adequately represent and protect the interests of the other

15 members of the Class for purposes of Rule 23(a)(4). Plaintiff has no interests antagonistic to those

16 of other members of the Class. Plaintiff is committed to the vigorous prosecution of this action

17 and has retained counsel experienced in complex litigation of this nature to represent him.

18 Plaintiff anticipates no difficulty in the management of this litigation as a class action.

19          44.       Class certification is appropriate under Rule 23(b)(2) because Defendants have

20 acted on grounds that apply generally to the Class, so that final injunctive relief or corresponding

21 declaratory relief, is appropriate respecting the Class as a whole. Defendants utilize advertising

22 campaigns that include uniform misrepresentations that misled Plaintiff and the other members of

23 the Class.

24          45.       Class certification is appropriate under Rule 23(b)(3) because common questions of

25 law and fact substantially predominate over any questions that may affect only individual

26 members of the Class. These common legal and factual questions, which do not vary among Class

27 members and which may be determined without reference to the individual circumstances of any

28 Class member include, but are not limited to the following:

                                               -10-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
     Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 12 of 24



 1         a. whether Defendants advertise, market, label, and sell the Products by representing

 2            that the Products are drugs that treat or mitigate eczema and its symptoms;

 3         b. whether the Products may lawfully be sold as drugs under state and federal law;

 4         c. whether Defendants’ representations that the Products are drugs that treat or

 5            mitigate eczema and its symptoms are likely to deceive a reasonable consumer;

 6         d. whether Defendants’ claims that the Products are drugs that treat or mitigate

 7            eczema and its symptoms are material to a reasonable consumer of the Products;

 8         e. whether Defendants know the Products may not lawfully be sold as drugs that treat

 9            or mitigate eczema and its symptoms;

10         f. whether Defendants’ conduct in advertising, marketing, and labeling the Products

11            as drugs that treat or mitigate eczema and its symptoms constitutes a violation of

12            the UCL, the CLRA, and the FAL;

13         g. whether Defendants’ conduct in selling Products that the Legislature has deemed

14            misbranded constitutes material misrepresentations that are deceptive per se under

15            California law;

16         h. whether Defendants’ representations that the Products are drugs that treat or

17            mitigate eczema and its symptoms constitute express warranties with regard to the

18            Products;

19         i. whether Defendants breached the express warranties they made with regard to the

20            Products;

21         j. whether Defendants’ representations regarding the Products constitute

22            representations that the Products have characteristics, benefits, or qualities that they

23            do not have;

24         k. whether Defendants advertised their Products without an intent to sell them as

25            advertised;

26         l. whether Defendants have been unjustly enriched from the sale of the Products;

27         m. whether punitive damages are warranted for Defendants’ conduct and, if so, an

28            appropriate amount of such damages; and

                                          -11-
              FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 13 of 24



 1                n. whether Plaintiff and the Class members are entitled to injunctive, equitable and

 2                   monetary relief.

 3          46.      Defendants utilize marketing, advertisements, and labeling for the Products that

 4 include uniform misrepresentations that misled Plaintiff and the other members of the Class.

 5 Defendants’ claims that the Products are drugs that treat or mitigate eczema and its symptoms is

 6 the most prominent feature of Defendants’ marketing, advertising, and labeling of the Products.

 7 Nonetheless, the Products are not in fact drugs that treat or mitigate eczema and its symptoms.

 8 Thus, there is a well-defined community of interest in the questions of law and fact involved in

 9 this action and affecting the parties.

10          47.      Proceeding as a class action provides substantial benefits to both the parties and the

11 Court because this is the most efficient method for the fair and efficient adjudication of the

12 controversy. Class members have suffered and will suffer irreparable harm and damages as a

13 result of Defendants’ wrongful conduct. Because of the nature of the individual Class members’

14 claims, few, if any, could or would otherwise afford to seek legal redress against Defendants for

15 the wrongs complained of herein, and a representative class action is therefore appropriate, the

16 superior method of proceeding, and essential to the interests of justice insofar as the resolution of

17 Class members’ claims are concerned. Absent a representative class action, members of the Class

18 would continue to suffer losses for which they would have no remedy, and Defendants would

19 unjustly retain the proceeds of their ill-gotten gains. Even if separate actions could be brought by

20 individual members of the Class, the resulting multiplicity of lawsuits would cause undue

21 hardship, burden, and expense for the Court and the litigants, as well as create a risk of

22 inconsistent rulings which might be dispositive of the interests of the other members of the Class

23 who are not parties to the adjudications or may substantially impede their ability to protect their

24 interests.

25                                      FIRST CAUSE OF ACTION

26                         (Plaintiff Magill, On Behalf of Himself and the Class,
                    Alleges Violations of California’s Consumers Legal Remedies Act –
27                                     Injunctive Relief and Damages)
28          48.      Plaintiff incorporates by reference the allegations set forth above.

                                                -12-
                    FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
      Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 14 of 24



 1         49.      Plaintiff purchased the Products for personal, family or household purposes.

 2 Plaintiff purchased the Products after reviewing the front label of such Products containing

 3 Defendants’ representations that the Products are drugs that would treat or mitigate eczema and its

 4 symptoms.

 5         50.      The acts and practices of Defendants as described above were intended to deceive

 6 Plaintiff and the members of the Class as described herein, and have resulted and will result in

 7 damages to Plaintiff and members of the Class. This conduct includes, but is not limited to,

 8 misrepresenting that the Products are drugs that will treat or mitigate eczema and its symptoms.

 9 These actions violated and continue to violate the CLRA in at least the following respects:

10               a. In violation of CLRA § 1770(a)(5), Defendants’ acts and practices constitute

11                  representations that the Products have characteristics, uses, or benefits which they

12                  do not;

13               b. In violation of CLRA § 1770(a)(7), Defendants’ acts and practices constitute

14                  representations that the Products are of a particular quality which they are not; and

15               c. In violation of CLRA § 1770(a)(9), Defendants’ acts and practices constitute the

16                  advertisement of the goods in question without the intent to sell them as advertised.

17         51.      By reason of the foregoing, Plaintiff and the Class members have suffered

18 damages.

19         52.      By committing the acts alleged above, Defendants have violated the CLRA and

20 continue to violate the CLRA.

21         53.      In compliance with the provisions of California Civil Code § 1782, on November

22 15, 2018, Plaintiff provided written notice to L’Oreal of his intention to seek damages under

23 California Civil Code § 1750, et seq., and requested that L’Oreal offer an appropriate

24 consideration or other remedy to all affected consumers. As of the date of this complaint, L’Oreal

25 has not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil Code §§

26 1780(a)(1) and 1781(a) from L’Oreal.

27         54.      In compliance with the provisions of California Civil Code § 1782, on January 11,

28 2019, Plaintiff provided written notice to Bausch of his intention to seek damages under California

                                               -13-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 15 of 24



 1 Civil Code § 1750, et seq., and requested that Bausch offer an appropriate consideration or other

 2 remedy to all affected consumers. As of the date of this complaint, Bausch has not done so.

 3 Accordingly, Plaintiff seeks damages pursuant to California Civil Code §§ 1780(a)(1) and 1781(a)

 4 from Bausch.

 5          55.     Pursuant to California Civil Code § 1780(a)(2), Plaintiff and the Class members are

 6 entitled to an order enjoining the above-described wrongful acts and practices of Defendants,

 7 providing actual and punitive damages and restitution to Plaintiff and the Class members, and

 8 ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and

 9 proper by the Court under California Civil Code § 1780.

10          56.     Concurrently with the filing of the original complaint, Plaintiff filed an affidavit

11 pursuant to Civil Code § 1780(d) regarding the propriety of venue. Venue is proper pursuant to

12 Civil Code § 1780(d) as a substantial portion of the transactions at issue occurred in this District.

13                                    SECOND CAUSE OF ACTION
14                   (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
                  Violations of California Business & Professions Code § 17200, et seq.
15
                                Based on Commission of Unlawful Acts)
16          57.     Plaintiff incorporates by reference the allegations set forth above.
17          58.     The violation of any law constitutes an unlawful business practice under
18 California Business & Professions Code § 17200.

19          59.     The Sherman Law prohibits the sale of any drug that is “misbranded” or “falsely
20 advertised.” Cal. Health & Safety Code §§ 110390 & 111330. A drug is misbranded and falsely

21 advertised if its labeling or advertising is “false or misleading in any particular.” Id.

22          60.     The Sherman Law defines a “person” as “any individual, firm, partnership, trust,
23 corporation, limited liability company, company, estate, public or private institution, association,

24 organization, group, city, county, city and county, political subdivision of this state, other

25 governmental agency within the state, and any representative, agent, or agency of any of the

26 foregoing.” Cal. Health & Safety Code § 109995.

27

28

                                               -14-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 16 of 24



 1          61.    Defendants are corporations and, therefore, are each a “person” within the meaning

 2 of the Sherman Law.

 3          62.    A product is a drug when it includes any claim that such product will: (1) treat or

 4 mitigate a disease; or (2) affect the structure or function of the body. Cal. Health & Safety Code §

 5 109925(a)(2) & (3); 21 U.S.C. § 321(g)(1)(B) & (C).

 6          63.    A product that uses the name of a specific disease in its name is a drug. 65 Fed.

 7 Reg. 1000 (January 6, 2000); 21 C.F.R. § 101.93(g)(2)(iv)(A); Cal. Health & Safety Code §§

 8 110100, 110110 & 110111.

 9          64.    The Products are drugs as they use the word “Eczema” in the product name and

10 purport to treat or mitigate eczema and its symptoms, as well as affecting the structure of the body,

11 such as the skin.

12          65.    Unless a nonprescription drug is the subject of a NDA, it is misbranded unless it

13 meets each of the conditions contained in FDA’s OTC drug regulations and each of the conditions

14 in an applicable monograph. See 21 C.F.R. § 330.1.

15          66.    The Products are neither the subject of approved NDAs nor do they comply with

16 the applicable monograph for eczema drugs. The Products are therefore not generally recognized

17 as safe and effective for the treatment or mitigation of eczema and are misbranded under federal

18 law. 21 C.F.R. § 347.1(a). Because the Sherman Law has adopted the federal nonprescription

19 drug regulations as California law, California Health & Safety Code § 110111, and declares any

20 drug to be “misbranded” and “falsely advertised” if it is “false or misleading in any particular,”

21 Defendants are in violation of the Sherman Law. See Cal. Health & Safety Code §§ 110390,

22 111330.

23          67.    As detailed more fully in the preceding paragraphs, the acts and practices alleged

24 herein also violate the CLRA as they were intended to or did result in the sale of the Products in

25 violation of California Civil Code §§ 1770(a)(5), 1770(a)(7) & 1770(a)(9).

26          68.    By violating California’s Sherman Law and the CLRA, Defendants have engaged

27 in unlawful business acts and practices which constitute unfair competition within the meaning of

28 California Business & Professions Code § 17200.

                                              -15-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 17 of 24



 1            69.   Plaintiff purchased the Products after reviewing the front label of such Products

 2 containing Defendants’ representations that the Products were drugs for the treatment or

 3 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 4 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
 5
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
 6
   suffered injury in fact and lost money or property as a direct result of Defendants’
 7
   misrepresentations.
 8
          70.     An action for injunctive relief and restitution is specifically authorized under
 9
   California Business & Professions Code § 17203.
10
                                      THIRD CAUSE OF ACTION
11
                     (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
12              Violations of California Business & Professions Code § 17200, et seq.
                                Based on Fraudulent Acts and Practices)
13
              71.   Plaintiff incorporates by reference the allegations set forth above.
14
              72.   Under California Business & Professions Code § 17200, any business act or
15
     practice that is likely to deceive members of the public constitutes a fraudulent business act or
16
     practice.
17
              73.   Defendants have engaged and continue to engage in conduct that is likely to
18
     deceive members of the public. This conduct includes, but is not limited to, misrepresenting that
19
     the Products are drugs for the treatment or mitigation eczema when, in fact, they are not. As
20
     described above, federal nonprescription drug regulations, adopted in full by California’s Sherman
21
     Law, provide that all drug claims are unlawful unless they comply with an NDA or an applicable
22
     monograph.
23
              74.   None of the Products have received FDA approval via NDAs.
24
              75.   None of the Products meet the conditions in FDA’s monograph for OTC eczema
25
     drugs.
26
              76.   The Legislature’s decision to prohibit a particular misleading advertising practice is
27
     evidence that the Legislature has deemed that the practice constitutes a material misrepresentation.
28

                                                -16-
                    FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 18 of 24



 1 Accordingly, Defendants’ violations of the Sherman Law are per se deceptive under California

 2 law.

 3          77.     By committing the acts alleged above, Defendants have engaged in fraudulent

 4 business acts and practices, which constitute unfair competition within the meaning of California

 5 Business & Professions Code § 17200.

 6          78.     Plaintiff purchased the Products after reviewing the front label of such Products

 7 containing Defendants’ representations that the Products were drugs for the treatment or

 8 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 9 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
10
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
11
   suffered injury in fact and lost money or property as a direct result of Defendants’
12
   misrepresentations.
13
          79.     An action for injunctive relief and restitution is specifically authorized under
14
   California Business & Professions Code § 17203.
15
                                     FOURTH CAUSE OF ACTION
16
                     (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
17              Violations of California Business & Professions Code § 17200, et seq.
                                   Based on Unfair Acts and Practices)
18
            80.     Plaintiff incorporates by reference the allegations set forth above.
19
            81.     Under California Business & Professions Code § 17200, any business act or
20
     practice that is unethical, oppressive, unscrupulous, or substantially injurious to consumers, or that
21
     violates a legislatively declared policy, constitutes an unfair business act or practice.
22
            82.     Unfair acts under the UCL have been interpreted using three different tests: (1)
23
     whether the public policy which is a predicate to a consumer unfair competition action under the
24
     unfair prong of the UCL is tethered to specific constitutional, statutory, or regulatory provisions;
25
     (2) whether the gravity of the harm to the consumer caused by the challenged business practice
26
     outweighs the utility of the defendant’s conduct; and (3) whether the consumer injury is
27
     substantial, not outweighed by any countervailing benefits to consumers or competition, and is an
28

                                               -17-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 19 of 24



 1 injury that consumers themselves could not reasonably have avoided. Defendants’ conduct is

 2 unfair under each of these tests.

 3          83.     Defendants have engaged, and continue to engage, in conduct that violates the

 4 legislatively declared policy of the Sherman Law against the misbranding and false advertising of

 5 nonprescription drugs and against selling a drug without FDA approval. Cal. Health & Safety

 6 Code §§ 111330, 110390, & 111550. Defendants have further engaged, and continue to engage,

 7 in conduct that violates the legislatively declared policy of the CLRA against misrepresenting the

 8 characteristics, uses, benefits, and quality of goods for sale. Defendants gain an unfair advantage

 9 over their competitors, whose advertising must comply with the Sherman Law and CLRA.

10          84.     Defendants have engaged, and continue to engage, in conduct that is immoral,

11 unethical, oppressive, unscrupulous, or substantially injurious to consumers. This conduct

12 includes, but is not limited to, misrepresenting that the Products are drugs that treat or mitigate

13 eczema, even though they are not. The gravity of harm caused by Defendants’ conduct as

14 described herein far outweighs the utility, if any, of such conduct.

15          85.     Defendants’ have engaged, and continue to engage, in conduct that is substantially

16 injurious to consumers. This conduct has and continues to cause substantial injury to consumers

17 because consumers would not have paid a premium for the Products over other products that do

18 not claim to be eczema drugs, but for Defendants’ false promotion of the Products as drugs for the

19 treatment or mitigation of eczema. Consumers have thus overpaid for the Products. Such injury is

20 not outweighed by any countervailing benefits to consumers or competition. Indeed, no benefit to

21 consumers or competition results from Defendants’ conduct. Because consumers reasonably rely

22 on Defendants’ representations regarding the Products, and injury results from ordinary use of the

23 Products, consumers could not have reasonably avoided such injury.

24          86.     By committing the acts alleged above, Defendants have engaged in unfair business

25 acts and practices which constitute unfair competition within the meaning of California Business

26 & Professions Code § 17200.

27          87.     Plaintiff purchased the Products after reviewing the front label of such Products

28 containing Defendants’ representations that the Products were drugs for the treatment or

                                               -18-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
      Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 20 of 24



 1 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

 2 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not

 3 have paid the significant premium for the Products over the price of similar products that do not

 4 make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
   suffered injury in fact and lost money or property as a direct result of Defendants’
 5
   misrepresentations.
 6
          88.     An action for injunctive relief and restitution is specifically authorized under
 7
   California Business & Professions Code § 17203.
 8

 9                                    FIFTH CAUSE OF ACTION

10                   (Plaintiff Magill, On Behalf of Himself and the Class, Alleges
     Violations of California’s False Advertising Law, Cal. Business & Professions Code § 17500)
11         89.     Plaintiff incorporates by reference the allegations set forth above.
12         90.     As alleged more fully above, Defendants have falsely advertised the Products by
13 falsely claiming that they are drugs for the treatment or mitigation of eczema and its symptoms.

14         91.     Defendants know, or by the exercise of reasonable care should know, that the
15 eczema-related drug claims they make regarding their Products are unlawful, untrue and

16 misleading. Defendants’ violations of the FAL continue to this day.

17         92.     Plaintiff purchased the Products after reviewing the front label of such Products

18 containing Defendants’ representations that the Products were drugs for the treatment or

19 mitigation of eczema when, in fact, they are not. Plaintiff purchased the Products in reliance on

20 Defendants’ representations that the Products would treat or mitigate eczema. Plaintiff would not
   have paid the significant premium for the Products over the price of similar products that do not
21
   make illegal drug claims but for Defendants’ false promotion of the Products. Plaintiff has thus
22
   suffered injury in fact and lost money or property as a direct result of Defendants’
23
   misrepresentations.
24
                                      SIXTH CAUSE OF ACTION
25         (Plaintiff Magill, on Behalf of Himself and the Class, Alleges Breach of Quasi-
26                                    Contract/Unjust Enrichment)
           93.     Plaintiff incorporates by reference the allegations set forth above.
27
           94.     Plaintiff and the Class members conferred benefits on Defendants by purchasing
28

                                              -19-
                  FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
      Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 21 of 24



 1 the Products.

 2          95.    Defendants have knowledge of such benefits.

 3          96.    Defendants voluntarily accepted and retained the benefits conferred.

 4          97.    Defendants have been unjustly enriched in retaining the profits and revenues

 5 derived from Plaintiff’s and the Class members’ purchases of the Products.

 6          98.    Retention of that money under these circumstances is unjust and inequitable

 7 because Defendants illegally, falsely, and misleadingly represented through their labeling,

 8 advertising and marketing materials that the Products are drugs for the treatment or mitigation of

 9 eczema, when they are not.

10          99.    These misrepresentations caused injuries to Plaintiff and the Class members

11 because they would not have paid the significant premium for the Products over the price of

12 similar products that do not make illegal drug claims but for Defendants’ false and illegal

13 promotion of the Products.

14          100.   Because Defendants’ retention of the non-gratuitous benefits conferred to it by

15 Plaintiff and the Class members is unjust and inequitable, Defendants ought to pay restitution to

16 Plaintiff and the Class members for its unjust enrichment.

17          101.   As a direct and proximate result of Defendants’ unjust enrichment, Plaintiff and the

18 Class members are entitled to restitution or disgorgement in an amount to be proved at trial.

19                                  SEVENTH CAUSE OF ACTION

20          (Plaintiff, on Behalf of Himself and the Class, Alleges Breach of Express Warranty)

21          102.   Plaintiff incorporates by reference the allegations set forth above.

22          103.   The California Uniform Commercial Code § 2-313 provides that an affirmation of

23 fact or promise made by the seller to the buyer that relates to the goods and becomes part of the

24 basis of the bargain creates an express warranty that the goods shall conform to the promise.

25          104.   As detailed above, Defendants marketed and sold the Products as drugs that treat or

26 mitigate eczema and its symptoms. These representations constitute affirmations of fact made

27 with regard to the Products as well as descriptions of the Products.

28          105.   Defendants’ misrepresentations regarding the Products are uniformly made on the

                                               -20-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 22 of 24



 1 Products’ labeling and packaging materials, and in the Products’ advertising, internet sites and

 2 other marketing materials, and are thus part of the basis of the bargain between Defendants and

 3 purchasers of the Products.

 4          106.   At the time that Defendants manufactured, sold, and distributed the Products,

 5 Defendants knew that the Products could not lawfully be sold as drugs that treat or mitigate

 6 eczema and its symptoms.

 7          107.   As set forth in the paragraphs above, the Products are not drugs that treat or

 8 mitigate eczema and its symptoms and thus do not conform to Defendants’ express representations

 9 to the contrary. Defendants have thus breached its express warranties concerning the Products.

10          108.   Plaintiff sent presuit demand letters to Defendants notifying Defendants that the

11 Products cannot lawfully be sold as drugs that treat or mitigate eczema and its symptoms.

12 Defendants therefore have actual and constructive knowledge that the Products were not sold as

13 marketed and advertised.

14          109.   As a direct and proximate result of Defendants’ breach of express warranties,

15 Plaintiff and Class members have suffered damages.

16                                       PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:

18          A.     That the Court declare this a class action;

19          B.     That the Court preliminarily and permanently enjoin Defendant L’Oreal USA, Inc.

20 from conducting its business through the unlawful, unfair, or fraudulent business acts or practices,

21 untrue, and misleading advertising, and other violations of law described in this complaint;

22          C.     That the Court order Defendants to conduct a corrective advertising and

23 information campaign advising consumers that the Products do not have the characteristics, uses,

24 benefits, and quality Defendants have claimed;

25          D.     That the Court order Defendant L’Oreal USA, Inc. to cease and refrain from

26 labeling and marketing the Products to state or imply that the Products are drugs for the treatment

27 or mitigation of eczema and its symptoms;

28          E.     That the Court order Defendants to implement whatever measures are necessary to

                                               -21-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
       Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 23 of 24



 1 remedy the unlawful, unfair, or fraudulent business acts or practices, untrue and misleading

 2 advertising and other violations of law described in this complaint;

 3          F.     That the Court order Defendants to notify each and every Class member of the

 4 pendency of the claims in this action in order to give such individuals an opportunity to obtain

 5 restitution and damages from Defendants;

 6          G.     That the Court order Defendants to pay restitution to restore to all Class members

 7 all funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair

 8 or fraudulent business act or practice, untrue, or misleading advertising, plus pre- and post-

 9 judgment interest thereon;

10          H.     That the Court order Defendants to disgorge all money wrongfully obtained and all

11 revenues and profits derived by Defendants as a result of their acts or practices as alleged in this

12 complaint;

13          I.     That the Court award damages to Plaintiff and the Class to compensate them for the

14 conduct alleged in this complaint;

15          J.     That the Court award punitive damages pursuant to California Civil Code §

16 1780(a)(4);

17          K.     That the Court grant Plaintiff his reasonable attorneys’ fees and costs of suit

18 pursuant to California Code of Civil Procedure § 1021.5, California Civil Code § 1780(d), the

19 common fund doctrine, or any other appropriate legal theory; and

20          L.     That the Court grant such other and further relief as may be just and proper.

21

22

23

24

25

26

27

28

                                               -22-
                   FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
     Case 3:19-cv-00450-JCS Document 11 Filed 02/11/19 Page 24 of 24



 1
                                   DEMAND FOR JURY TRIAL
 2
                Plaintiff demands a trial by jury on all causes of action so triable.
 3

 4 Dated: February 11, 2019                    Respectfully submitted,
 5
                                               LEXINGTON LAW GROUP
 6

 7
                                                /s/    Mark N. Todzo
 8                                             Mark N. Todzo (State Bar No. 168389)
                                               Lucas Williams (State Bar No. 264518)
 9                                             LEXINGTON LAW GROUP
                                               503 Divisadero Street
10
                                               San Francisco, CA 94117
11                                             Telephone: (415) 913-7800
                                               Facsimile: (415) 759-4112
12                                             mtodzo@lexlawgroup.com
                                               lwilliams@lexlawgroup.com
13
                                               Attorneys for Plaintiff
14                                             DUSTIN MAGILL
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -23-
               FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 3:19-cv-00450-JCS
